ADVISORY ACTION ATTACHMENT
AMENDMENTS
5.	Applicant’s reply has overcome the following rejection(s):
	a)	The rejection of claims 10-14 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, are rendered moot in view of the cancellation of claims 10-14. 
	b)	It is also noted the objections of claims 8 and 11 are withdrawn in view of the amendments to the claims.

7.	For purposes of appeal, the proposed amendment(s) will be entered, and an explanation of how the new or amended claims would be rejected is provided below.
	a)	Claim(s) 8-9 and 15-16 would be rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amini (US 2017/0128940; published May 11, 2017; effective filing date of 11/10/2015; previously cited).   
	Claim 8 recites “an outlet…and discharging droplet containing a cell and an RNA capture bead”. The claim does not require a droplet or an RNA capture bead as a structural element of the claimed microfluidic device. The recitation is interpreted as setting forth an intended use, operation and/or functionality of “an outlet”.
Regarding claim 8, Amini teaches an inertial droplet generation and particle encapsulation device. In particular, Amini teaches the microfluidic system 500A includes three inlets: a bead inlet 502A that connects to a single bead channel 504A, a cell inlet 506A that connects to two cell channels 508A, 510A on the two sides of the bead channel 504A, and an oil inlet 512A that connects to two oil channels 514A and 516A, which are the outermost channels of the system 500A and are next to the cell channels 508A and 510A away from the bead channel 504A (para. 85; and Fig. 5A). Amini further teaches a droplet generation junction 526A (para. 88; and Fig. 5A) and one system outlet 518A that extends from 526A (para. 85; and Fig. 5A), including the “snaking” channel extending below 518A as a mixing unit. It is noted the instant specification identifies a similar “snaking” structure as a mixing unit (element 51 of Figs. 2, 3, 4, 5A and 5B).


    PNG
    media_image1.png
    275
    949
    media_image1.png
    Greyscale

As amended the claim states “an oil phase of the third channel has a flow rate in a range of 4.0 mL/h to 8.0 ml/h, an aqueous phase of the first channel and/or second channel have a flow rate in a range of 6.0 mL/ to 14 mL/h”. The amendments are directed to the intended use or operation of the microfluidic device or describes the functionality or operation of the microfluidic device. Product claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating a product does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See MPEP § 2114 & § 2173.05(g). As described above, the device of Amini teaches all the structural limitations of the claimed device.
	It is also noted that Amini describes flow rates within their device. For example, Amini teaches flow rates in channels of 150-250 ul/min (para. 130), which is equivalent to a flow rate of 9 to 15 mL/hr, or 300 ul/min (para. 174), which is equivalent to a flow rate of 18 mL/hr. Amini also teaches flow rates of 100 ul/min (para. 9), which is equivalent to a flow rate of 6 mL/hr, or 75 ul/min (para. 166), which is equivalent to a flow rate of 4.5 mL/hr. Therefore, the device of Amini is capable of achieving flow rates for fluid in a channel encompassed by the recited aqueous flow rates.
	Flow rate is a function of the component that induces fluid flow, such as a pump, which is not required by the claimed device. Flow rates are further influenced by the viscosity of a fluid, such that at one pump setting a thin fluid would have a certain flow rate and a thick fluid would have a slower flow rate. Particular fluids are not required by the claims. The recited functionality of the device may be solely be dependent upon features not required by the claims. It is noted the claims do not define any structural features that are responsible for achieving the recited flow rates, such as a particular type of pump or particular range of channel diameters or lengths.
	It is the examiner’s position that Amini teaches each of the structural features encompassed by the broad scope of the claim and is capable of achieving the recited flow rates, in particular through the use of various pump settings, fluids, etc. 
Regarding claims 9 and 16, Amini teaches FIGS. 14A-14B, which depict two embodiments of microfluidic devices comprising spiral channels. FIG. 14A shows a device comprising three channels with two adjacent spiral channels and one channel comprising a sinusoidal curve. FIG. 14B shows a system with two spiral channels on opposite ends of the system, surrounding two concentric channels comprising sinusoidal regions (para. 28; and Fig 14A and 14B).
	
    PNG
    media_image2.png
    300
    570
    media_image2.png
    Greyscale

	
    PNG
    media_image3.png
    172
    552
    media_image3.png
    Greyscale
	Claim 15, Amini teaches the cell inlet 506A have cell filters 544A (para. 87), the bead inlet 502A may have bead filters 542A (para. 86), and the oil inlet 512A may have cell filters 546A (para. 88).

	b)	Claim(s) 8 and 15 would be rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by to Regev (WO 2016/040476; previously cited).
	Claim 8 recites “an outlet…and discharging droplet containing a cell and an RNA capture bead”. The claim does not require a droplet or an RNA capture bead as a structural element of the claimed microfluidic device. The recitation is interpreted as setting forth an intended use, operation and/or functionality of “an outlet”.
Regarding claim 8, Regev teaches a combination of molecular barcoding and emulsion-based microfluidics to isolate, lyse, barcode, and prepare nucleic acids from individual cells in a high-throughput manner (Abstract). Regev teaches the device provides an oil/surfactant inlet (60); an inlet for an analyte (70); a filter (80), an inlet for mRNA capture microbeads and lysis reagent (90) (limitation of claim 11); a carrier fluid channel which connects the inlets as illustrated in FIG. 5; and an outlet for drops (120) (para. 115; and Fig. 5), that includes a “snaking” structure as mixing unit. It is noted the instant specification identifies a similar “snaking” structure as a mixing unit (element 51 of Figs. 2, 3, 4, 5A and 5B). FIG. 6 illustrates a (a) Microfluidic flow scheme for single-cell RNA-seq. Two channels, one carrying cell suspensions, and the other carrying uniquely barcoded mRNA capture bead, lysis buffer and library preparation reagents meet at a junction and is immediately co-encapsulated in an inert carrier oil, at the rate of one cell and one bead per drop (para. 116; and Fig. 6). See also, Fig. 15A.

    PNG
    media_image4.png
    305
    713
    media_image4.png
    Greyscale

As amended the claim states “an oil phase of the third channel has a flow rate in a range of 4.0 mL/h to 8.0 ml/h, an aqueous phase of the first channel and/or second channel have a flow rate in a range of 6.0 mL/ to 14 mL/h”. The amendments are directed to the intended use or operation of the microfluidic device or describes the functionality or operation of the microfluidic device. Product claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating a product does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See MPEP § 2114 & § 2173.05(g). As described above, the device of Regev teaches all the structural limitations of the claimed device.
	It is also noted that Regev describes flow rates within their device. For example, Regev teaches flow rates in channels of 14 ml/hr (para. 261) and of 4.1 mL/hr for (para. 261). Therefore, the device of Regev is capable of achieving flow rates for fluid in a channel close to the recited flow rates and further teaches the flow rates are adjustable (para. 15, 65 and 115), indicating that the aqueous flow rate is capable of being increased.
	Flow rate is function of a component that induces fluid flow, such as a pump, which is not required by the claimed device. Flow rates are further influenced by the viscosity of a fluid, such that at one pump setting a thin fluid would have a certain flow rate and a thick fluid would have a slower flow rate. Particular fluids are not required by the claims. The recited functionality of the device may be solely be dependent upon features not required by the claims. It is noted the claims do not define any structural features that are responsible for achieving the recited flow rates, such as a particular type of pump or particular range of channel diameters or lengths.
	It is the examiner’s position that Regev teaches each of the structural features encompassed by the broad scope of the claim and is capable of achieving the recited flow rates, in particular through the use of various pump settings, fluids, etc. 
Claim 15, Regev teaches an oil-surfactant inlet comprising a filter (Regev para. 65).

REQUEST OF RECONSIDERATION/OTHER
12.	The request of reconsideration has been considered but does NOT place the application in condition for allowance because:
a)	Applicant's after-final arguments filed 8/2/2022 (hereafter the "Remarks") have been fully considered but they are not persuasive for the reasons provided below.
The Remarks address the claim objections and 35 USC 112(d) (p. 7-8).
The objection and 35 USC 112(d) are overcome in view of the claim amendments as noted above.

The Remarks argue all the features of independent claim 8 are not recited in any of the cited references (p. 8). The Remarks argue Amini and Regev do not achieve the claimed flow rates (p. 8-9). 
	The Remarks do not define any structural features that are responsible for achieving the recited range of flow rates. Product claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating a product does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See MPEP § 2114 & § 2173.05(g). Thus, the claimed flow rates in and of themselves do not distinguish the claimed product from the prior art products of Amini and Regev because they are directed to how the device is operated.
	Flow rate is function of a component that induces fluid flow, such as a pump, which is not required by the claimed device. Flow rates are further influenced by the viscosity of a fluid, such that at one pump setting a thin fluid would have a certain flow rate but a thick fluid would have a slower flow rate. Particular fluids are not required by the claims. The recited functionality of the device may be solely be dependent upon features not required by the claims. It is noted the claims do not define any structural features that are responsible for achieving the recited flow rates, such as a particular type of pump or particular range of channel diameters or lengths.

The Remarks argue Amini and Regev do not teach the claimed intersection point and the claimed mixing unit as amended (p. 9).
It is the examiner’s position that the claimed intersection point and mixing unit are taught by Amini and Regev for the reasons provided above.
Both Amini and Regev teaches a structure as part of an outlet that has substantially the same structure as the mixing unit described in the figures of the present application.
It is noted that the structures of Amini and Regev depicted in their figures have substantially the same structure as the devices depicted in the figures of the present application. The claimed product does not include any features that substantially differentiate its general structures from that of the prior art. For example, compare present Fig. 4 to Figure 14A of Amini.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/           Primary Examiner, Art Unit 1634